DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“1. A filter assembly configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit, the filter assembly comprising: 
a support structure; 
and a plurality of filter slats, each comprising a fine filtration material, each disposed within the support structure, and wherein the plurality of filter slats is configured in a louvered relationship and actuated between a closed configuration through which the airflow passes and an open configuration through which the airflow passes.” Emphasis added.

Claim 1 is indefinite the term “fine” in claim 1 is a relative term which renders the claim indefinite.  The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(b)(I).
For the purpose of examination, claim 1 is interpreted as: 

“1. A filter assembly configured to filter an airflow entering an air intake of 
a heating, ventilation, and/or air conditioning (HVAC) unit, the filter assembly comprising: 
a support structure; 
and a plurality of filter slats, each comprising a 

The phrase “fine filtration material” from claims 3, 6, 9 and 17 is indefinite for the same reason as claim 1.  For the purpose of interpretation, “fine” is struck from the claims. 
Claims 2, 4–5, 11–16 and 18–23 are rejected because they depend from claims 1, 6 and 17. 
Claim 7 recites:
“7. The filter assembly of claim 6, wherein the open configuration positions the plurality of filter slats to filter coarse debris from the airflow in gaps between adjacent filter slats, and wherein the gaps are approximately 1 millimeter (mm) wide or more.” Emphasis added. 

The term "approximately" in claim 7 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a MPEP 2173.05(b)(III)(A).
For the purpose of examination, claim 7 is interpreted as: 
“7. The filter assembly of claim 6, wherein the open configuration positions the plurality of filter slats to filter coarse debris from the airflow in gaps between adjacent filter slats, and wherein the gaps are 

The phrase “approximately” in claim 8 is indefinite for the same reason as claim 7.  For the purpose of interpretation, “approximately” is struck from the claims. 
Claim 8 recites:
“8. The filter assembly of claim 6, wherein the open configuration positions the plurality of filter slats to filter coarse debris from the airflow in gaps between adjacent filter slats, wherein the gaps are larger than and wherein there is no substantial pressure drop across the filter assembly in the open configuration.” Emphasis added. 

The term "substantial" in claim 8 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP 2173.05(III)(D).
For the purpose of examination, claim 8 is interpreted as:
“8. The filter assembly of claim 6, wherein the open configuration positions the plurality of filter slats to filter coarse debris from the airflow in gaps between adjacent filter slats, wherein the gaps are larger than 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–2, 4, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al., US 2008/0295468 (“Ye”). Claims 3 and 9 are rejected under 35 U.S.C. 103 as being obvious over Ye in view of Hughes Environmental, What is the Size of Dust, Jan. 12, 2016, https://hughesenv.com/what-is-the-size-of-dust/, (last visited Mar. 24, 2021).1 Claims 5, 7–8 and 13–16 are rejected under 35 U.S.C. 103 as being obvious over Ye. Claims 10–11 are rejected under 35 U.S.C. 103 as being obvious over Butler et al., US 2015/0082988 (“Butler”). Claims 17 and 23 are rejected under 35 U.S.C. 103 as being obvious over Mejia, US 2005/0279347 (“Mejia”) in view of Ye. Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Mejia in view of Ye and Jensen, US 2008/0034776 (“Jensen”). Claims 19–21 are rejected under 35 U.S.C. 103 as being obvious over Mejia in view of Ye, Jensen and Dallas et al., US 2012/0272828 (“Dallas”).  Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Mejia in view of Ye and Dariavach, US 2012/0272828 (“Dariavach”). 
Regarding Claim 1, Ye teaches the limitations of the claim:
“A filter assembly (air filter 10, Ye Fig. 1, [0012]) configured to filter an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit (this limitation does not receive patentable weight because it describes the intended use rather than the structure of the apparatus, MPEP 2114(II)), the filter assembly comprising:
a support structure (bracket 12, Ye Fig. 1, [0014]); and
a plurality of filter slats, each comprising a id. at Fig. 3, [0022]), and wherein the plurality of filter slats is configured in a louvered relationship (as seen in id. at Figs. 3 and 4) and actuated between a closed configuration through which the airflow passes (the closed configuration seen in id. at Fig. 4)  and an open configuration through which the airflow passes (the open configuration seen in id. at Fig. 3).”

    PNG
    media_image1.png
    828
    1483
    media_image1.png
    Greyscale

Claim 2 requires that for the filter assembly of claim 1, the open configuration comprises gaps between adjacent filter slats of the plurality of filter slats through which the airflow passes, and wherein the closed configuration comprises contact between the adjacent filter slats to form a unified filter surface through which the airflow passes. 
Ye’s air filter 10 has an open configuration comprises gaps between adjacent filter units 19 (i.e., filter slats) through which the airflow passes to dissipate heat. Ye annotated Fig. 3, [0022]. Ye’s air filter 10 also has a closed configuration comprises contact between the adjacent filter units 19 (i.e., filter slats) that forms a unified filter surface through which the airflow passes to filter dust. Ye annotated Fig. 4, [0022].

    PNG
    media_image2.png
    833
    503
    media_image2.png
    Greyscale

Claim 3 requires that the filter assembly of claim 2, wherein the gaps of the open configuration are configured to capture coarse debris from the airflow, and wherein the unified filter surface of the closed configuration is configured to capture both the coarse debris and fine debris from the airflow with the fine filtration material. The disclosure defines “coarse debris” as debris having a size greater than 1 mm and fine debris” as debris having a size less than 1 mm. Spec. dated Feb. 27, 2019 (“Spec”) 4. 
Ye discloses a closed configuration where the plurality of filter units 19 are positioned such that adjacent filter slats contact one another to form a unified filter surface to filter dust from the airflow with the filtration material. Ye Fig. 4, [0022]. Additionally, Ye discloses that the open configuration is provided to allow sufficient airflow to enter the computer device to cool it when it is hot. Ye [0022].
Ye does not explicitly disclose that the gaps of the open configuration is configured to capture coarse debris or that the unified filter surface of the closed configuration is to filter fine debris. 
However, it would have been obvious for the gap size between each filter slat 19 to be larger than 1 mm to ensure that sufficient cooling air can enter the computer.  MPEP 2144.05(II).  When the gaps are this size, debris larger than the gap (i.e., coarse debris greater than 1 mm) will be trapped between the slats. It would also have been obvious for the unified filter surface of closed configuration to filter fine debris because Hughes Environmental teaches that a conventional size for dust particles is 420 µm (0.42 mm).  Hughes Environmental p. 1. 
Claim 4 requires that the filter assembly of claim 1 comprises a first motor operably coupled to a first portion of the plurality of filter slats. The first motor is configured to rotate the first portion of the plurality of filter slats from the open configuration to the closed configuration in a first direction, and to rotate the first portion of the plurality of filter slats from the closed configuration to the open configuration in a second direction opposite the first direction.
Ye discloses a motor (i.e. “first motor”) that is operably coupled to the filter units 19 (i.e., first portion of the plurality of filter slats). Ye Fig. 3, [0022]. Ye’s motor is configured to rotate the filter units 19 from the open configuration to the closed configuration in a first direction and from the closed configuration to the open configuration in a second direction. Id. at Fig. 4, [0022]. 
Claim 5 requires that the filter assembly of claim 4 comprises a second motor operably coupled to a second portion of the plurality of filter slats. The second motor is configured to actuate the second portion of the plurality of filter slats from the open configuration to the closed 
Ye doses not disclose these features. However, it would have been obvious to provide a second filter 10 adjacent to the filter 10 seen in Ye Fig. 1 because this would have the predictable result of increasing filtration capacity.  MPEP 2144.04(VI)(B). With this modification, the additional filter units 19 would correspond to the “second portion of the plurality of filter slats” and the additional motor 14 would correspond to the “second motor.”  It would have been obvious for the second motor 14 to open/close the filter slats 19 in a direction opposite of the first motor 14 because it would be a routine engineering choice to decide the direction that the filter slats 19 open.
Regarding Claim 6, Ye teaches the limitations of the claim:
“A filter assembly (adjustable air filter 10, Ye Fig. 1, [0022]) configured to selectively filter debris from an airflow entering an air intake of a heating, ventilation, and/or air conditioning (HVAC) unit (this limitation does not receive patentable weight because it describes the intended use rather than the structure of the apparatus, MPEP 2114(II)), the filter assembly comprising:
a motor (motor, Ye [0022]);
a transfer device operably coupled to the motor (shaft 142, id. at Fig. 2, [0020]); and
a plurality of filter slats (filter units 19, id. at Fig. 3, [0022]) in louvered relationship (as shown in id. at Figs. 3 and 4), each comprising a  id. at Fig. 3, [0022]), each operably coupled to the motor via the transfer device (each filter unit 19 is operably coupled to the motor via shaft 142, id. at Fig. 2, [0020]), and id. at Fig. 4) and an open configuration (the open configuration seen in id. at Fig. 3).”

    PNG
    media_image1.png
    828
    1483
    media_image1.png
    Greyscale

Claim 7 requires that the filter assembly of claim 6, wherein the open configuration positions the plurality of filter slats to filter coarse debris from the airflow in gaps between adjacent filter slats. The gaps are 1 millimeter (mm) wide or more. The disclosure defines “coarse debris” as debris having a size greater than 1 mm. Spec. dated Feb. 27, 2019 (“Spec”) 4.
Ye does not explicitly teach that the open configuration of filter 10 positions the plurality of filter unit 19 to filter coarse debris from the airflow in gaps between adjacent filter units 19. Additionally, Ye does not teach the gaps are approximately 1 millimeter (mm) wide or more. However, Ye discloses that the open configuration is provided to allow sufficient airflow to enter the computer device to cool it when it is hot. Ye [0022]. Therefore, it would have been obvious for the gap size between each filter slat 19 to be larger than 1 mm to ensure that sufficient cooling air can enter the computer.  MPEP 2144.05(II).  When the gaps are this size, debris 
Claim 8 requires that the filter assembly of claim 6, wherein the open configuration positions the plurality of filter slats to filter coarse debris from the airflow in gaps between adjacent filter slats. The gaps are larger than 1 mm wide and allow coarse debris and fine debris to enter the air intake of the HVAC unit. The disclosure defines “fine debris” as debris having a size less than 1 mm. Spec. dated Feb. 27, 2019 (“Spec”) 4. 
Ye’s air filter 10 has an open configuration where the plurality of filter units 19 are positioned in gaps. Ye Fig. 4, [0022]. As discussed in claim 7, it would have been obvious for the gap size between each filter slat 19 to be larger than 1 mm to ensure that sufficient cooling air can enter the computer.  MPEP 2144.05(II).  When the gaps are this size, debris smaller than the gap (i.e., coarse debris around 1 mm and fine debris less than 1 mm) will pass the gaps between the filter units 19. And coarse debris larger than the gap size will be caught between the gaps.   
Claim 9 requires that the filter assembly of claim 6, wherein the closed configuration positions the plurality of filter slats such that adjacent filter slats contact one another to form a unified filter surface to filter fine debris from the airflow with the filtration material. The disclosure defines “fine debris” as debris having a size less than 1 mm. Spec. dated Feb. 27, 2019 (“Spec”) 4.
Ye discloses a closed configuration where the plurality of filter units 19 are positioned such that adjacent filter slats contact one another to form a unified filter surface to filter debris from the airflow with the filtration material. Ye Fig. 4, [0022]. While Ye does not explicitly disclose that the unified filter surface is to filter fine debris, Ye discloses that its filter units 19 in 
Claim 10 requires that the filter assembly of claim 9, wherein the unified filter surface includes valleys that extend in a direction of the airflow and are configured to accumulate coarse and fine debris from the airflow. Claim 11 requires that the filter assembly of claim 10, wherein the valleys comprise triangular valleys formed where the adjacent filter slats contact one another in the closed configuration. 
Ye does not teach the filter unit 19 includes valleys that extending in a direction of the airflow and are configured to accumulate coarse and fine debris form the air flow. Additionally, Ye does not discloses that the valleys comprise triangular valleys formed where the adjacent filter slats contact one another in the closed configuration.  
In the analogous art of air filters, Butler discloses an air filter 100 that includes triangular valleys extending in the downstream side of filter media 104, wherein dust can be collected. Butler Figs. 1 and 4, [0012]. It would have been obvious for Ye’s filter units 19 to have triangular valleys as disclosed by Butler’s air filter material 104 because it is conventional for filters to have triangular valleys (i.e., pleats) that collects dust.  As for the limitation of “triangular valleys formed where the adjacent filter slats contact one another in the closed configuration”, it would have been obvious for Butler’s air filter material 104 to form triangular valleys when they are placed adjacent to each other. 
Claim 12 
Ye’s air filter 10  has a plurality of filter slats 19, which is the first set of filter slats, and the filter slats 19 rotates in a first direction to yield the open configuration and configured to rotate in an opposite direction to yield the closed configuration. Ye Figs. 3–4, [0022].
Claim 13 requires that the filter assembly of claim 12, wherein the plurality of filter slats comprise a second set of filter slats configured to be rotated in the second direction to yield the open configuration and configured to be rotated in the first direction to yield the closed configuration. Claim 14 requires that the filter assembly of claim 6, comprising an additional motor and an additional transfer device. Claim 15 requires that the filter assembly of claim 14, wherein each of the plurality of filter slats is operably coupled to the additional motor via the additional transfer device. Claim 16 requires that the filter assembly of claim 14, comprising an additional plurality of filter slats, each operably coupled to the additional motor via the additional transfer device, and configured to be selectively actuated between the closed configuration and the open configuration.
Ye does not explicitly disclose a second set of filter slats configured to be rotated in opposite directions as compared to the first set of filter slats to open and close with the additional motor and transfer device to perform the function. 
However, it would have been obvious to include an additional set of filter units 19, with a separate motor and transfer device (shaft 142) to open/close the additional filter units 19 because this would produce the expected result of increasing filtration capacity.  MPEP 2144.04(VI)(B). With this modification, the additional filter units 19 would correspond to the “second set of filter slats” or “additional plurality of filter slats,” the additional motor 14 would correspond to the “additional motor” and shaft 142 would corresponds to the “additional transfer device.” Additionally, it would have been obvious for the second motor 14 to open/close the filter slats 19 
Claim 17 requires that a heating, ventilation, and/or air conditioning (HVAC) unit comprises a control panel configured to control operation of the HVAC unit and a filter assembly configured to filter debris from an airflow entering an air intake of the HVAC unit to exchange heat with a heat exchanger of the HVAC unit. The filter assembly comprises a motor communicatively coupled to the control panel, a transfer device operably coupled to the motor and a plurality of filter slats. The plurality of filter slats, each comprising a filtration material, each operably coupled to the transfer device in a louvered relationship, and configured to be actuated between a closed configuration and an open configuration. 
Mejia discloses an HVAC system 400 with an air filter 450. Mejia Figs. 6–7, [0038] and [0040]. However, Mejia does not disclose its air filter 450 comprising filter slats that open and close. 
In the analogous art of air filters, Ye discloses an adjustable air filter 10, comprising a motor communicatively coupled to the processor of the driver 14 (i.e., a controller). Ye Fig. 1, [0022]. Ye further discloses that its motor is operatively coupled to a transfer device (extendable shaft 142), and plurality of filter units 19 each comprising a filtration material and operably coupled to the transfer device 142 in a louvered relationship. Ye Fig. 3, [0016]. Additionally, Ye discloses that the filter units 19 can be actuated between a closed configuration and an open configuration. Id. at Fig. 3, [0022]. 
It would have been obvious to replace Mejia’s air filter 450 with Ye’s air filter 10 because Mejia discloses that air filter 450 may be “any commercially available porous filter”. Mejia Fig. 6, [0036]. Additionally, it would also have been obvious to include Ye’s processor of 

    PNG
    media_image3.png
    760
    1098
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    830
    1427
    media_image4.png
    Greyscale

Claim 18 requires that the HVAC unit of claim 17, comprising at least one pressure sensor communicatively coupled to the control panel and configured to measure a pressure drop across the filter assembly.  
While modified Mejia does not explicitly disclose a pressure sensor communicatively coupled to the control panel and configured to measure a pressure drop across the filter assembly, in the analogous art of air conditioners, Jensen teaches a pressure differential sensor for monitoring the pressure drop across the filter. Jensen [0045]. Jensen also discloses that the air conditioner has a control system that controls the pressure. Id. at [0011]. It would have been obvious to include Jensen’s pressure sensor and the corresponding control system in modified Mejia’s ventilation assembly 450 and Mejia’s control box 500 to monitor and control the pressure drop across the filter assembly. 
Claim 19 requires that the HVAC unit of claim 18, wherein the control panel is configured to provide control signals to actuate the plurality of filter slats from the closed configuration to the open configuration in response to determining that the measured pressure drop across the filter assembly exceeds a predetermined pressure threshold value. Claim 20 requires that the HVAC unit of claim 18, wherein the control panel is configured to provide control signals to actuate the plurality of filter slats from the closed configuration to the open configuration until the measured pressure drop across the filter assembly reaches a target predetermined pressure value.
Modified Mejia does not disclose that the control panel is configured to provide control signals to actuate the plurality of filter slats from the closed configuration to the open 
In the analogous art of HVAC filters, Dallas discloses that when the pressure drop across the filter is greater than a predetermined level, the increased pressure drop can cause filter bypass. Dallas [0003]. Additionally, Ye discloses that its filter unit 19 are openable in response to the system needing more airflow. Ye [0022]. 
It would have been obvious to control the HVAC system of modified Mejia to open Ye’s filter 19 when the pressure drop exceeds the threshold and to close when the pressure drop is within the threshold in view of Dallas and Ye. 
Claim 21 requires that the HVAC unit of claim 20, comprising at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. The control panel is configured to provide control signals to activate the at least one water spray jet to wash at least a portion of the debris from the plurality of filter slats before providing the control signals to actuate the plurality of filter slats to the open configuration. 
Modified Mejia discloses a plurality of water spray apertures 432 (i.e., water spray jets) disposed near Ye’s air filter 10 in place of Mejia’s air filter 450. Mejia Fig. 6, [0038]. Modified Mejia discloses that the water spray jet 432 is communicatively coupled to the control box 500 to activate the water spray pump when the indoor temperature is higher than the preset minimum indoor temperature. 
Modified Mejia does not explicitly disclose that its control box 500 provides signal to activate the water spray jet prior to actuate Ye’ control panel to the open configuration. However, it would have been obvious that Mejia’s water spray from aperture 432 would wash Ye’s filter slats when they are closed because the wash jets are perpendicular to the filter frame. 
Claim 22 requires that the HVAC unit of claim 17, wherein the control panel comprises a clock and a memory configured to store at least one predetermined time period in which the debris is expected to increase in the airflow, wherein the control panel is configured to provide control signals to actuate the filter slats from the open configuration to the closed configuration in response to determining a current time indicated by the clock falls within the at least one predetermined time period. 
While modified Mejia does not disclose that the control panel comprises a clock and a memory, in the analogous art of HVAC control panels, Dariavach discloses a controller 2 that logs and reports data over time for historical and trend data, which requires a memory to save the data and a clock for time reference. Dariavach Fig. 3, claim 10. Dariavach further discloses that its system includes sensors that senses environmental data such as air impurities along with operational temperature and relative humidity levels over time. Those data is sent to the controller and compared with the value stored in the controller to decide if the filter need to be bypassed. Id. at [0006].  It would have been obvious for modified Mejia’s control system to include a clock and memory as disclosed by Dariavach to log system operational data over time. With the modification, Mejia’s control panel comprising a clock a memory can be configured to store at least one predetermined time period in which the debris is expected to increase in the 
Claim 23 requires that the HVAC unit of claim 17, comprising at least one temperature sensor communicatively coupled to the control panel and configured to measure a temperature of the airflow. Claim 23 further requires that at least one water spray jet disposed near the filter assembly and communicatively coupled to the control panel. The control panel is configured to provide control signals to activate the at least one water spray jet to cool the airflow in response to determining that the measured temperature of the airflow is greater than a predetermined temperature threshold value.
Mejia discloses a temperature sensor 302 within control box 500 configured to measure a temperature of the airflow.  Mejia Fig. 7, [0040]. Additionally, modified Mejia discloses a COOL AIR mode that is activated when the temperature sensor 302 detects that the indoor temperature Tinside is higher than the preset minimum indoor temperature Tmin. Mejia’s temperature sensor 302 then send the signal to the control box 500, which activates Mejia’s spray aperture 432 to cool the air passing air filter 450. Id. at Figs. 6–7 and 10E, [0038], [0042] and [0043].   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776            

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of the NPL document is provided with the office action.